Citation Nr: 0302229
Decision Date: 02/05/03	Archive Date: 06/02/03

Citation Nr: 0302229	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  99-23 849A	)	DATE FEB 05, 2003
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether an October 1981 RO decision was clearly and 
unmistakably erroneous for failing to reopen a claim for 
service connection for transverse myelitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel
INTRODUCTION

The veteran had active service from April 1963 to March 1965.

This case originally came to the Board of Veterans' Appeals 
(Board) from a September 1999 decision by the New York, New 
York, Regional Office (RO).  That decision found no clear and 
unmistakable error in an October 1981 RO decision.  The 
Board, in a May 2002 decision, concurred.  In August 2002, 
the veteran, by his representative, moved for reconsideration 
of the Board decision pursuant to 38 U.S.C.A. § 7103, and the 
motion was sustained in a November 2002 order.


FINDING OF FACT

An unappealed October 1981 rating decision found no new and 
material evidence with which to reopen a claim of entitlement 
to service connection for transverse myelitis, and the 
decision was reasonably supported by the evidence then of 
record and the prevailing legal authority.


CONCLUSION OF LAW

The October 1981 rating decision was not clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105(a) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes, at the outset, that the Veterans Claims 
Assistance Act of 2000 (VCAA), which prescribes VA duties to 
advise a claimant of the evidence needed to substantiate a 
claim, and to help a claimant obtain that evidence, was 
enacted during this appeal.  VCAA is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); VA 
duties are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  However, there are some claims to which VCAA does not 
apply, one of which is a claim based on an allegation that a 
VA decision is clearly and unmistakably erroneous.  Livesay 
v. Principi, 15 Vet. App. 165, 178 (2001).

Generally, final RO decisions can only be changed, on the 
same factual basis, by a review of the decision by RO 
personnel designated in 38 C.F.R. § 3.2600, or by an appeal 
to duly constituted appellate authorities pursuant to 
38 U.S.C.A. § 7105.  See 38 C.F.R. § 3.104(a).  In the 
absence of the aforementioned review or appeal, final RO 
decisions can only be changed, on the same factual basis, by 
a finding that the decision was clearly and unmistakably 
erroneous.  38 C.F.R. § 3.105(a).

The law on clear and unmistakable error embodies the legal 
principle of res judicata, i.e., a final decision on the 
merits of a claim by an adjudicative body of competent 
jurisdiction is conclusive as to the rights of the parties, 
and constitutes a bar to a subsequent action on the same 
claim by the same parties.  See McDowell v. Brown, 5 Vet. 
App. 401, 405 (1993).  That is, it is not conducive to 
efficient docket management to relitigate the same issues 
between the same parties.  A claim of clear and unmistakable 
error is a collateral attack on, not an appeal from, a final 
VA decision.  Smith v Brown, 35 F.3d 1516, 1527 (Fed. Cir. 
1994).  There is, however, a presumption of validity to final 
decisions and, where such decisions are collaterally 
attacked, the presumption is very strong.  Phillips v. Brown, 
10 Vet. App. 25, 31 (1997).

Clear and unmistakable error means that the correct facts, as 
they were known at the time, were not considered by the 
adjudicator, [though disagreement as to how the facts should 
have been weighed is not clear and unmistakable error,] or 
the law in effect at the time of the alleged error was 
incorrectly applied; the error must be undebatable and of a 
sort which, had it not been made, would have manifestly 
changed the outcome at the time the error was made.  The 
determination of clear and unmistakable error must be based 
on the record and law that existed at the time of the prior 
adjudication.  See Baldwin v. West, 13 Vet. App. 1 (1999).  

A clear and unmistakable error is a very specific and rare 
kind of error.  It is the kind of error of fact or law that, 
when called to the attention of later reviewers, compels the 
conclusion, with which reasonable minds could not disagree, 
that the result would have been manifestly different but for 
the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  
Accordingly, to raise a claim of clear and unmistakable 
error, the alleged error must be described with some degree 
of specificity and, unless it is clear from the nature of the 
error, persuasive reasons must be proffered that the outcome 
would have been manifestly different had the error not been 
made.  Id.

Where the error alleged was failure to reopen a claim, clear 
and unmistakable error is shown if VA adjudicators failed to 
consider probative evidence in violation of 38 C.F.R. 
§ 3.303(a) (determinations of service connection must be 
based on a review of all of the evidence of record) and, had 
the evidence been considered, the claim would have been 
reopened and service connection granted.  Crippen v. Brown, 9 
Vet. App. 412 (1996).  If probative evidence was considered, 
but the claimant contends it was not properly weighed, the 
remedy was to timely appeal the decision.  Even if the 
probative evidence was not considered, a claim of clear and 
unmistakable error will not lie unless the probative evidence 
would have resulted in service connection.  That is so 
because anything less than service connection would not be a 
manifestly different outcome.

Turning now to the evidence before the RO in 1981, the 
veteran's service medical records included a March 1963 
entrance examination where he gave a history of leg cramps 
and dizziness or fainting spells.  In July 1963, he 
complained of bilateral ankle and knee pain.  The examiner 
found "no pathology" and issued aspirin.  He voiced the 
same complaint in September 1963.  The examiner recorded that 
history he gave was inconsistent and physical examination was 
unremarkable.  The impression was "functional" and a 
"placebo" was advised.  On a November 1963 record, the 
veteran reported aches, pains, and "collapsing 
legs"(quotation marks in the original) since he entered 
service.  The examiner noted that no pathology was found on 
two previous examinations, and provided no treatment.  The 
veteran declined to be seen by a psychiatrist.  On two 
occasions in October and again in November 1964, the veteran 
complained of mid-back pain.  In November 1964, the examiner 
noted that the pain was inconsistent but mainly occurred with 
exertion, that it was not relieved by Robaxin, and that there 
was some paravertebral muscle spasm.  On an X-ray request, 
the examiner noted that the veteran complained of chronic leg 
strain and gave a fourteen-month history of back pain without 
trauma.  X rays showed a slight scoliosis to the right, and 
the impression was low back strain.

The file includes a copy of a March 1965 separation 
examination that showed no musculoskeletal or neurologic 
disabilities by clinical evaluation.  The examination report 
bore a stamp for the service member to certify that there had 
been no change in his physical condition since an earlier 
examination.  On the stamp, however, the veteran wrote "back 
trouble" and signed it.

In August 1966, the veteran claimed entitlement to service 
connection for residuals of a low-back injury he said he 
sustained in August 1964.  At a September 1966 VA 
examination, he complained of constant back pain from the 
lumbar to the cervical spine.  Save for scoliosis to the 
right in the upper lumbar area, X rays of the entire spine 
were unremarkable.  The examiner noted that the veteran wore 
no back support, and that he walked, stood, and undressed 
with ease.  There was no tenderness, no muscle spasm, no 
pathological leg signs, and squatting and hip flexion were 
pain-free.  Range of motion of the lumbar spine was within 
normal limits, but testing range of motion aggravated pain; 
range of motion of the cervical spine was within normal 
limits with slight pain in the interscapular area on right 
lateral flexion.  The assessment was "no orthopedic 
disability."  A November 1966 RO decision denied service 
connection for a back disorder.

In November 1969, the veteran claimed entitlement to service 
connection for paraplegia.  At a January 1970 VA examination, 
he reported that he landed on his back during airborne 
training and had trouble with his legs in service.  His 
condition reportedly worsened, and he began to have leg pain, 
numbness, and tingling.  He also described having headaches 
and dizziness.  After falling unconscious he reportedly had 
been bedridden since May 1969.  The examiner noted the 
veteran walked in his house with crutches and leg braces, but 
otherwise used a wheelchair.  Physical examination revealed 
that the upper extremities were normal.  The veteran could 
dress himself, but his lower extremities were completely 
paralyzed and he had no sensation to pain below the T5 level.  
The diagnosis was transverse myelitis, T5.  The examiner 
noted that there were no reports of that condition in the 
claim file.  

A March 1970 RO decision recited the evidence then of record 
and determined that transverse myelitis, first diagnosed at 
the January 1970 VA examination, was unrelated to leg and 
back complaints in service.

In a February 1976 letter, the veteran asserted his belief 
that his disability was related to service.  A March 1976 RO 
letter advised him that the claim could only be reopened upon 
receipt of new and material evidence.  

In a later March 1976 letter, the veteran said he hurt his 
back twice at jump school in the summer of 1963:  once when 
released from the 250-foot tower and again during a jump from 
an aircraft.  He said he began to have back pain several 
months after jump school.  He also said that he was 
overworked once on KP, developed back pain, and was put on 
bed rest by the doctor.  In a May 1976 letter, the RO said 
that the veteran's statement did not constitute new and 
material evidence to reopen the claim.

In a June 1977 letter, the veteran reiterated the events in 
service and his belief that his disability was related 
thereto.  In a September 1977 letter, the RO reiterated the 
need for new and material evidence to reopen the claim.

In May 1978, the veteran claimed service connection for 
transverse myelitis and other related conditions.  In a 
letter later that month, the RO reiterated the need for new 
and material evidence to reopen the claim.

The veteran wrote his Senator and indicated that he wished to 
have a VA hearing.  At a January 1980 RO hearing, the veteran 
testified that he injured his back twice at jump school, but 
did not seek medical attention for fear he would not be 
allowed to complete airborne training.  Months later, he 
reportedly began to have intermittent, stabbing back pain.  
When the pain became more frequent, he sought medical 
attention but did not receive any treatment due to some 
misunderstanding with the dispensary.  Later, he developed 
back pain when he was overworked on KP.

The veteran testified that he became paralyzed in 1968.  
About a month prior to his paralysis, he felt tired and weak 
and found himself shifting his weight from one foot to the 
other while standing.  He was stricken with paralysis at his 
mother's home and she called an ambulance.  He was 
hospitalized at Beekman Downtown Hospital and then at 
Bellevue, but doctors were puzzled by his condition and, 
initially, not able to diagnose it.  Later, he was told he 
had transverse myelitis, but he did not feel that doctors 
were confident that was what he had.  He indicated that his 
condition had been rather static, so he did not see a doctor 
regularly.  He last saw a doctors in 1979 at Gouvernour 
Hospital, one in the rehabilitation clinic and one in the 
orthopedic clinic.

In response to questions from a doctor on the hearing panel, 
the veteran said he first noticed difficulty with his legs 
while standing in formation in basic training.  He said his 
knees buckled and he fell to the ground.  Then, in jump 
school, he had trouble running; he said he had to "force" 
his legs to move forward.

The RO requested the veteran's treatment records from 
Bellevue Hospital, but received records dated only from March 
1979.  Most of the records were from the neuro-otology 
clinic, one of which, from October 1979, noted "transverse 
myelitis after a spinal injury in 1969."  On a March 1979 
record from the neurology clinic, the assessment was 
"Evidence of damage to low cord-cauda equina region."

Gouvernour Hospital records dated from March 1975.  
Rehabilitation clinic records, dated in 1976 and 1977, noted 
a spinal cord injury at T6 after a bad parachute landing fall 
in 1963.  A January 1980 podiatry clinic record noted 
paraplegia due to a spinal cord injury.

In a May 9, 1980, letter, the RO listed the evidence 
considered-the veteran's hearing testimony and the records 
from Bellevue and Gouvernour hospitals-and determined that 
the evidence was not new and material because none of it 
showed that myelitis was incurred or aggravated in service or 
manifested to the requisite degree within the first 
postservice year.

In a March 1981 statement, the veteran sought to reopen his 
claim, and said he currently claimed that his disability 
became manifest before, and not as a result of, airborne 
training.  He referred to leg pain, a "heated" sensation in 
the knees, and an inability to control the movement of his 
legs and ankles, symptoms he apparently contended occurred 
before he began airborne training.  In an April 1981 letter, 
the RO reiterated the need for new and material evidence to 
reopen the claim.

In a May 1981 letter, received by the RO on June 2, L. Belok, 
MD, of the neurology clinic at Gouvernour hospital, said that 
the veteran had been treated there for paraplegia "which 
started when he was in the Army during basic training in 
1963."  Dr. Belok asked the RO to review the veteran's case 
"to confirm that his disability is service connected."

The October 1981 RO decision reviewed the letter from Dr. 
Belok, notwithstanding contentions to the contrary by the 
veteran's representative, and the service medical records, 
which do not show that the appellant was a paraplegic in 
service, determined that the evidence was not new and 
material, and did not reopen the claim for service connection 
for transverse myelitis

Dr. Belok said, in a letter received more than a year after 
the May 1980 RO decision, that the veteran's paraplegia 
"started when he was in the Army during basic training in 
1963."  However, the May 1980 RO decision considered 
evidence from the rehabilitation clinic at Gouvernour 
Hospital that repeatedly noted a self reported history of a 
T6 spinal cord injury in a parachute landing fall.  Even his 
podiatrist at Gouvernour Hospital said that the veteran's 
paraplegia was due to a spinal cord injury.  The evidence 
from Bellevue Hospital noted a spinal cord injury in 1969.  
Of course, it was clear from the service medical records 
available in October 1981 that he was not paraplegic in 
service.  In sum, the letter from Dr. Belok merely duplicated 
the veteran's self reported history that was considered for 
the May 1980 RO decision-that is the assertion that 
paraplegia began in service.  Accordingly, the letter from 
Dr. Belok was not new evidence.

The significance of interpreting, or weighing, medical 
evidence is apparent here.  Though Bellevue Hospital reported 
a spinal cord injury in 1969, the examiner may have meant to 
say that paraplegia, due to an earlier spinal cord injury, 
began in 1969.  Though Dr. Belok said that the veteran's 
paraplegia started in service, he may have meant to say that 
paraplegia developed in 1968, but the early manifestations of 
it were first noted in service.  Since service medical 
records showed no paraplegia in service, it was clear that 
medical evidence received before the May 1980 decision, as 
well as the letter received in June 1981 from Dr. Belok, 
merely reflected history given by the veteran-assertions 
that did not comport with service medical records.  The RO 
cannot be faulted for interpreting medical records by giving 
the words used their plain meaning.  Baldwin.  Thus, the 
October 1981 RO decision, that new and material evidence had 
not been submitted to reopen the claim for transverse 
myelitis, was not clearly and unmistakably erroneous.

In the June 1998 letter from his representative, the veteran 
claimed that the October 1981 RO decision was clearly and 
unmistakably erroneous for failing to reopen his claim for 
service connection for transverse myelitis.  The 
representative contended that the October 1981 RO decision 
"ignored" new and material evidence-the June 1981 letter 
from Dr. Belok.  That contention, however, is patently 
incorrect as the RO decision specifically referred to the 
letter as evidence considered.  If, by use of the word 
"ignored" the veteran means that the RO was not 
"persuaded" by the letter, then the claim really goes only 
to the weight attributed to it.  A claim that based on 
weighing the evidence is not the basis of clear and 
unmistakable error.

In sum, the June 1981 letter from Dr. Belok did no more than 
duplicate evidence of record at the time of the May 1980 
decision.  Further, it was considered by the RO for the 
October 1981 decision and found, exercising reasonable rating 
judgment, to be unpersuasive.

Since evidence received between the May 1980 and October 1981 
RO decisions was not new, it is futile to speculate on its 
materiality.  Likewise, it is futile to speculate whether, if 
the evidence was new and material and the claim was reopened, 
a decision on the merits would have resulted in service 
connection.  However, since any result short of service 
connection for transverse myelitis would be less than a 
manifestly different result, the October 1981 decision cannot 
be clearly and unmistakably erroneous.  Fugo v. Brown, 6 Vet. 
App. 40, 43-4 (1993) ("Even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable.")

The Board also notes that until his March 1981 statement 
alleging that paraplegia manifested itself airborne training, 
the veteran had adamantly insisted that it was due to back or 
spinal cord injuries.  The history he gave may have caused 
examiners to focus too heavily on the spinal cord and to 
diagnose transverse myelitis.  Currently, the veteran 
adamantly maintains, and is supported in this regard by a VA 
physician, that he does not have, and never has had, 
transverse myelitis.  Rather, the current diagnosis is axonal 
peripheral polyneuropathy.  It is, however, inconsistent that 
the veteran's current claim of error concerns the refusal to 
reopen a claim of entitlement to service connection for a 
disorder he now states is no longer clinically manifest.  Of 
course, in October 1981, the veteran had not claimed 
entitlement to service connection for axonal peripheral 
polyneuropathy, and there was not a scintilla of competent 
evidence available in October 1981 that even remotely 
suggested that the appellant had axonal peripheral 
polyneuropathy due to service.

In his VA Form 9, the veteran said he was appealing the issue 
of the "effective date of service connection on the 
diagnosis of 'axonal peripheral neuropathy.'"  He also 
contended that his earlier diagnosis of transverse myelitis 
was incorrect, and since he had been granted service 
connection for axonal peripheral polyneuropathy manifested in 
service, "service connection [for axonal peripheral 
polyneuropathy] should be retroactive to the beginning."  
Thus, his VA Form 9 was the beginning of some confusion of 
the issue adjudicated and appealed-clear and unmistakable 
error in the October 1981 RO decision-with the issue of 
earlier effective date.  The confusion has arisen because, at 
the end of the day, the veteran wants retroactive VA 
compensation.  There are two means to the end he seeks:  one 
is to seek an earlier effective date, a claim that would be 
adjudicated pursuant to 38 U.S.C.A. § 5110 and 38 C.F.R. 
§ 3.400, and the other is to claim clear and unmistakable 
error in an earlier decision which, if the claim is well 
founded, could result in an earlier effective date.  Link v. 
West, 12 Vet. App. 39, 44 (1998).  But, in this case, the 
thrust of the veteran's argument, regardless of the language 
used to frame the issue, has always been that the October 
1981 RO decision was clearly and unmistakably erroneous.

In July 2001, the RO denied entitlement to an earlier 
effective date for service connection for axonal peripheral 
polyneuropathy.  A January 2002 statement by the veteran's 
representative could constitute a Notice of Disagreement as 
to the denial of an earlier effective date, but there is no 
separate Statement of the Case or Substantive Appeal on the 
issue.  Accordingly, the Board does not now have before it a 
perfected appeal from denial of a claim for an earlier 
effective date for axonal peripheral polyneuropathy.  If the 
veteran clearly intended to raise the issue of earlier 
effective date, the Board would remand that issue for 
preparation of a Statement of the Case.  Manlincon v. West, 
12 Vet. App. 238 (1999).  This issue is not, however, 
remanded since it appears that the veteran's claim has always 
been one alleging clear and unmistakable error in the October 
1981 RO decision. 


ORDER

The October 1981 rating decision was not clearly an 
unmistakably erroneous.


______________________________               
______________________________
      LAWRENCE M. SULLIVAN                                 
	MICHAEL D. LYON
Member, Board of Veterans' Appeals              Member, Board 
of Veterans' Appeals


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  We 
are in the process of updating the form to reflect changes in 
the law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Meanwhile, please note these 
important corrections to the advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



Citation Nr: 0204669	
Decision Date: 05/17/02    Archive Date: 05/24/02

DOCKET NO.  99-23 849A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date earlier than August 28, 
1996, for an award of service connection for axonal 
polyneuropathy, based upon clear and unmistakable error (CUE) 
in an October 1981 rating decision continuing a prior denial 
of service connection for transverse myelitis.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from April 1963 to 
March 1965.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  The veteran testified before a Hearing 
Officer at the RO in May 2000.  A transcript of the hearing 
is of record.  Although the veteran had also requested a 
hearing before a traveling member of the Board, he withdrew 
that request in a statement dated in December 2000.


FINDING OF FACT

The October 1981 rating decision continuing a prior denial of 
service connection for transverse myelitis was supported by 
the evidence then of record.    


CONCLUSION OF LAW

The October 1981 rating decision continuing a prior denial of 
service connection for transverse myelitis was not clearly 
and unmistakably erroneous.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.105(a) (2001).  





REASONS AND BASES FOR FINDING AND CONCLUSION

In an October 1981 rating decision, the RO continued a prior 
denial of service connection for transverse myelitis because 
new and material evidence had not been received since the 
prior denial.  The veteran was notified of the decision and 
his right to appeal.  He did not appeal the decision.  

The veteran contends that the effective date for service 
connection for axonal polyneuropathy should be the date of 
receipt of the claim preceding the October 1981 rating 
decision continuing the denial of service connection for 
transverse myelitis.  In support of this contention, the 
veteran asserts that the currently diagnosed axonal 
polyneuropathy was previously misdiagnosed as transverse 
myelitis and that the October 1981 rating decision was 
clearly and unmistakably erroneous in failing to reopen the 
veteran's claim for service connection for transverse 
myelitis based on a May 1981 statement from L. Belok, M.D., 
of Gouverneur Hospital.  

The evidence of record at the time of the October 1981 rating 
decision included the veteran's service medical records.  
They show that the veteran complained of pain in his ankles 
and knees, and reported collapsing of his legs.  No pathology 
or abnormal clinical finding associated with these complaints 
was reported.  Furthermore, the veteran was treated for back 
pain with spasms, reportedly brought on with exertion.  
During a separation medical examination in March 1965, the 
veteran reported that a change in his physical condition 
since an induction medical examination in 1963 was "back 
trouble."  Service medical records show no finding 
paraplegia or diagnosis of transverse myelitis.  

Other evidence of record at the time of the October 1981 
rating decision included the report of a VA examination in 
September 1966, showing that the veteran was found to have no 
orthopedic disability, and the report of a January 1970 VA 
examination showing that the veteran was found to have 
transverse myelitis.  

The veteran also submitted statements in March 1976 and June 
1977, in which he reported that he injured his back in 
service coincident to parachute jumps while in jump school 
and that his back disability was worsened by other duties in 
service.  

During an RO hearing in January 1980, the veteran testified 
that he first noticed problems with his legs in basic 
training.  He indicated that he would be standing in ranks 
and his knees would give out, and that he had had problems 
utilizing his legs properly, especially when running or 
marching.  The veteran stated that he first became paralyzed 
in 1968.  He reported receiving private treatment for his 
back, but that doctors who provided the treatment had 
difficulty making a diagnosis.  The veteran testified that he 
was not currently receiving treatment, and that he had last 
been treated a couple of years previously.  

Records from Bellevue Hospital were also of record in October 
1981.  They reflect the veteran's treatment for problems 
related to paralysis and transverse myelitis.  Outpatient 
records from Gouverneur Hospital were also of record.  They 
reflect the veteran's treatment and physical therapy for 
paraplegia.  The records note the veteran's report of a 
spinal injury in service.  

In addition, the May 1981 statement of Dr. Belok was of 
record at the time of the October 1981 rating decision.  In 
this statement, Dr. Belok reported that the veteran had been 
treated at two hospitals for paraplegia, which started when 
he was in the army during basic training in 1963.

In the October 1981 rating decision, the specifically 
referenced the statement of Dr. Belok, and found that it and 
the other evidence added to the record since a prior rating 
decision denying reopening of the veteran's claim were not 
new and material.  

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions of service connection, will be accepted as correct 
in the absence of clear and unmistakable error.  In order for 
a claim of clear and unmistakable error to be valid, there 
must have been an error in the prior adjudication of the 
claim; either the correct facts, as they were known at the 
time, were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992) 
(en banc).  

Clear and unmistakable error is one of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  When 
attempting to raise a claim of clear and unmistakable error, 
a claimant must describe the alleged error with some degree 
of specificity, and, unless it is the kind of error, that if 
true, would be clear and unmistakable error on its face, must 
provide persuasive reasons as to why the result would have 
been manifestly different but for the alleged error.  Id. at 
43-44.  Fugo further held that neither a claim alleging 
improper weighing and evaluating of the evidence in a 
previous adjudication, nor general, non-specific claims 
(including sweeping allegations of failures to follow the 
regulations or to provide due process), meet the restrictive 
definition of clear and unmistakable error.  Id. at 44.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, "it does not matter whether a 
particular RO decision was or was not a merits adjudication, 
because the disposition of the CUE claim would ultimately 
turn on the same question . . . the Board would have to 
decide whether, had the error not been made, the outcome 
after reopening - that is, on the merits - would have 
'manifestly' been changed."  See Crippen v. Brown, 9 Vet. 
App. 412, 421 (1996), citing Mason (Sangernetta) v. Brown, 8 
Vet. App. 44, 53 (1995).  

As noted above, the October 1981 rating decision specifically 
references Dr. Belok's statement.  In essence, the basis of 
the veteran's CUE claim is that the RO did not properly weigh 
or evaluate the May 1981 statement from Dr. Belok.  A claim 
of CUE on the basis that evidence was not properly weighed or 
evaluated in the previous adjudication never rises to the 
stringent definition of CUE.  Fugo, 6 Vet. App. at 44; see 
also Russell, 3 Vet. App. at 313.  For this reason, the Board 
has determined that the veteran has not raised a valid claim 
of CUE in the October 1981 rating decision.  

Finally, the Board notes that during the pendency of this 
appeal the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001).  In addition regulations implementing 
the VCAA were published at 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  Specifically, the Act and the 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  They also contain provisions relating to 
VA's duties to notify and assist a claimant.  

The Court has held that reversal or revision of prior 
decisions due to CUE is not a claim but a collateral attack 
on a prior decision.  Thus, one requesting such reversal or 
revision is not a claimant within the meaning of the VCAA and 
consequently, the notice and development provisions of the 
VCAA do not apply in CUE adjudications.  See Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc).  


ORDER

Entitlement to an effective date earlier than August 28, 
1996, for an award of service connection for axonal 
polyneuropathy, based upon CUE in an October 1981 rating 
decision continuing a prior denial of service connection for 
transverse myelitis, is denied.  



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

